54 F.3d 773NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Freddie Lee FELDER, Plaintiff-Appellant,v.Bert M. MONTAGUE, Clerk, Defendant-Appellee.
No. 95-1343.
United States Court of Appeals, Fourth Circuit.
Submitted April 20, 1995.Decided May 22, 1995.

Freddie Lee Felder, appellant pro se.  Debra Jean Prillaman, Assistant United States Attorney, Richmond, VA, for appellee.
Before WIDENER, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Freddie Lee Felder appeals from the district court's order affirming the magistrate judge's order granting summary judgment to the defendant in Felder's action filed pursuant to Bivens v. Six Unknown Named Agents of Fed.  Bureau of Narcotics, 403 U.S. 388 (1971).*  Our review of the record and the opinions of both the district court and the magistrate judge reveal that this appeal is without merit.  Accordingly, we grant Felder permission to appeal and we affirm on the reasoning expressed in those opinions.  Felder v. Montague, No. CA-94-49-R (E.D. Va.  July 28, 1994;  Jan. 23, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 The parties consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C.A. Sec. 636(c)(4) (West 1993)